Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in the invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennox 3,340,382 in view of Brekkestran et al 5,105,067 and Hirayama et al 6,946,626. Lennox teaches a heater bundle system, figures 20-26, plural heating assemblies 61-63 and each assembly having plural heaters 71.
                  The claims define independent control of the multiple zones and heaters in each zone, and the reference to Brekkestran et al teach this feature as conventional. Use of PWM is used to control multiple heaters in multiple zones, independently. 
                      Relative to independent claims 1, 12, 19 and 29, method and apparatus claims, see claim 28 and column 3 lines 45-67. Note that generic resistive temperature sensor 48 and the system uses indirect or direct temperature sensing in each zone of the hearer zone via resistance sensing of each element, and in view of these teachings it would have been obvious to modify the Lennox patent system to use individual control of multiple heating elements in since Brekkestran et al teaches such temperature control as conventional and well known in the art of heating control systems for independent control.
 Note that it is conventional heating control to independently control or individually each of the heater zones with temperature sensing of each zone individually.
Though indirect temperature sensing of each heater in each zone is set forth in Lennox as modified above. The patent to Hirayama et al is applied for teaching use of separate temperature sensors for multiple heating elements in multiple zones, see detained Description, paragraph 4, independent control paragraph 182 and plural heaters in plural groups. In view of this teaching it would have been obvious to modify the Lennox system to include separate and distinct temperature sensors for each heater in the multiple heating zones, this feature taught as conventional in the reference to Hirayama et al. 

             
Relative to claims 2-4, 9, 13-18 use of modulated power is disclosed in Brekkestran et al 

al, using PWM for activation of the individual heating elements to attain the target 

temperature vial temperature sensing and comparison. Use of a scaling factor as set 

forth in claims 3 and 4 is inherent in the comparison of the sensed temperature in 

each zone of Brekkestran et al, with a reference temperature. 


Relative to claims 5-7, the anomalous condition is interpreted as the target 

temperature comparison to the sensed temperatures, the claims not defining just 

what the anomalous temperature comprises, say a limit temperature.
  

   Relative to claim 8 use of resistance sensing as the temperature control parameter 

is considered a routine choice well within the limit of skill in the art, use of resistance 

determining temperature relative to use of a thermistor or thermocouple sensing the 

temperature of the heating device. 

     Relative to claims 10 and 11 use of recording data for the temperature sensing and 

calibrating the system is considered an obvious choice for one of ordinary skill in the 

are since the recorded data can be used in an interactive manner to access the data, 

no mention made in the claims as to using the recorded data to reflect the heating 

control process.

    



Relative to claim 13 use of heater assemblies containing multiple heating elements 

each is disclosed in the rejection above with the Lennox, Brekkestran and Hirayama 

references.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,260, 776. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant limitations are set forth in claims 1-19 of the patent referenced, namely independent controlling multiple heating assemblies with multiple heating elements independently controlled, using PWM and individual sensing and temperature control in each zone, with only minor variations in syntax and grammar.


 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp









/MARK H PASCHALL/Primary Examiner, Art Unit 3761